Citation Nr: 0937489	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied entitlement to 
a TDIU.

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the record.

In October 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development. 

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the Veteran by correspondence dated in September 2005, March 
2006, and October 2007.

The Veteran contends that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected PTSD disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2009).  

The Veteran is currently rated as 70 percent disabled for 
post traumatic stress disorder (PTSD).  At 70 percent, the 
Veteran's combined disability rating does meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a) (2009).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  

The probative question in TDIU claims is whether service-
connected disabilities preclude a claimant from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Marginal employment is not considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  See 38 C.F.R. 
§ 4.16(a) (2009).

If the scheduler rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  A 
high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the Veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Evidence of record indicates that the Veteran is currently 
self-employed, and working part-time as an instructor at his 
own karate school.  The record also details treatment for 
multiple nonservice-connected skin, musculoskeletal, and 
periodontal disabilities.

In a July 2004 VA PTSD examination report, a VA examiner 
noted that the Veteran's PTSD symptoms were severe enough to 
have affected most major aspects of his life, including his 
choice of occupation as well as his work record.  The VA 
examiner diagnosed severe PTSD, major depressive disorder NOS 
(not otherwise specified), and cannabis dependence, in recent 
remission.  He specifically noted that the Veteran's cannabis 
dependence was closely tied to his PTSD symptoms.  He also 
discussed the Veteran's claimed unemployment, remarking that, 
"it is likely that despite his efforts to find a job, that 
his inability to recognize his priorities based on his values 
and his emotions are creating a great deal of difficulty in 
his ability to find work".  

In a May 2005 statement, a VA counseling psychologist 
conducted a vocational assessment.  At the time, the 
psychologist noted that in additional to PTSD, the Veteran 
suffered from numerous personality disorders, alcohol and 
substance abuse, a dysthymic disorder, explosive episodes, 
depression, a left knee disorder, numbness in the hands, and 
periodontal disease.  At the conclusion of the evaluation, he 
opined that the Veteran's working skills were completely 
negated by his physical and psychological restrictions and 
that those physical and psychological conditions precluded 
further vocational training or continued stable employment.

In a June 2005 VA counseling record narrative located in the 
Veteran's Vocational Rehabilitation file, the same VA 
counseling psychologist noted his determination that the 
Veteran had an impairment of employability due to physical as 
well as psychological factors consisting of the Veteran's 
service-connected and non service connected disabilities, and 
that his service-connected disability materially contributed 
to that impairment of employability.   

In a November 2005 statement, a Vet Center social worker 
noted that the Veteran suffers from continued problems with 
depression, anxiety, and social isolation due to PTSD that 
cause problems with his job.

Additional records located in the Veteran's Vocational 
Rehabilitation file detail that the Veteran successfully 
completed an Independent Living Plan program he participated 
in from June 2005 to March 2007, which included attending 
Spanish language classes to advance his Spanish speaking 
skills as well as to aid in recruiting and communicating with 
Spanish speaking students at his karate school.  

In October 2007, the Veteran filed an updated VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability), indicating that his highest gross earnings 
per month were $500.00.  The Board notes that the $6,000 
reportedly earned by the Veteran in the prior 12 months does 
not exceed the United States Census Bureau's poverty 
threshold for one person for the calendar year of 2008.  See 
www.census.gov.  As noted above, marginal employment is not 
considered substantially gainful employment.  

A Social Security Administration (SSA) disability 
determination report associated with the record in January 
2008 reflected a primary diagnosis of arthritis with a 
disability onset date of June 1, 2004.

In the October 2007 Remand, the Board instructed the AMC/RO 
to obtain a medical opinion as to whether it was at least as 
likely as not that the Veteran's service-connected PTSD 
alone, was of such severity that he was unable to obtain or 
maintain substantially gainful employment, without regard to 
his age or any nonservice-connected disorders.  

In the October 2008 VA examination report, the examiner 
stated that the Veteran was a part-time karate teacher.  It 
was noted that the Veteran does maintain a source of income 
by teaching karate at night although that income is not 
sufficient to be a full-time source of revenue for him.  The 
Veteran was noted to give multiple reasons for stopping 
working in 2000 including his physical health condition, his 
problems with anger and irritability, and his marijuana use.  
The examiner, a VA psychologist, diagnosed chronic PTSD and 
cannabis dependence, assigning a current GAF score of 50.  
The examiner noted that the Veteran did have a history of 
anger and irritability manifesting itself in the work 
setting.  However, he opined that if PTSD were the only 
variable under consideration, it would not preclude all forms 
of employment.  The examiner further opined that the 
Veteran's PTSD and cannabis dependence, taken together, were 
not sufficient in terms of frequency and intensity of 
symptomatology to preclude all forms of employment, although 
both of those conditions were noted to negatively impact his 
work performance in the past.  

In a September 2009 statement, the Veteran's representative 
asserted that the Veteran could no longer seek or maintain 
gainful employment within his community due to his service-
connected PTSD.  He argued that the October 2008 VA examining 
psychologist did not properly address the question of whether 
PTSD prevented the Veteran from seeking or maintaining 
gainful employment in his community or adequately discuss the 
difference between marginal and gainful employment.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In view of the foregoing, and considering the 
Veteran's assertions through his representative as to the 
need for an additional examination, the Board finds that 
further examination of the Veteran is necessary.  See 38 
C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2009).

In addition, objective medical findings show that the Veteran 
has been diagnosed with nonservice-connected physical 
disabilities including arthritis (the basis of his award of 
Social Security Disability benefits), as well as nonservice-
connected psychiatric disabilities, including major 
depressive disorder NOS and cannabis dependence, in addition 
to his service-connected PTSD disability.  The Board observes 
that, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
reh'g en banc denied, 268 F.3d 1340 (2001), the United States 
Court of Appeals for the Federal Circuit held that 38 
U.S.C.A. § 1110 (West 2002) does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability (for example, PTSD), or use of 
an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  
Moreover, when it is not possible to separate the effects of 
a service-connected psychiatric disorder from a nonservice-
connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt), dictates that all 
signs and symptoms be attributed to the service-connected 
psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).  Thus, the Board finds the VA 
examiner must determine whether the Veteran's alcohol and/or 
drug abuse is evidence of increased severity of his service-
connected PTSD (including industrial impairment or 
unemployability) and, if not, whether it is possible to 
separate the effects of such abuse and any other nonservice-
connected psychiatric disorder from the symptomatology 
attributed to his PTSD. 

The claims file also reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Phoenix, Arizona; however, as the claims file only includes 
records from that facility dated up to July 2009, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected PTSD disability since service.  
Further, the Veteran is requested to 
provide the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for any physical 
or mental disability.  Of particular 
interest are any outstanding VA records 
of evaluation and/or treatment of the 
Veteran's service-connected PTSD 
disability and all other nonservice-
connected disabilities, for the period 
from July 2009 to the present, from the 
VAMC in Phoenix, Arizona.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the Veteran should be 
afforded a VA PTSD examination with a 
psychiatrist.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this REMAND must be made 
available to the psychiatrist who 
performs the evaluation, for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The psychiatrist is to note and discuss 
all physical disabilities and/or 
nonservice-connected psychiatric 
disorders that the Veteran may have, 
including substance abuse.  The examiner 
should also determine if it is possible 
to distinguish the industrial impairment 
caused by Veteran's service-connected 
PTSD, from that attributable to all 
nonservice-connected physical and mental 
disabilities (to include substance 
abuse).  If it is not medically possible 
to do so, the examiner should clearly so 
state.

Thereafter, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
service-connected PTSD alone, is of such 
severity that he is unable to obtain or 
maintain substantially gainful employment 
(as opposed to marginal employment or all 
forms of employment), without regard to 
his age or any nonservice-connected 
disorders.  A complete rationale for any 
opinion rendered must be included in the 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The AMC/RO must review the claims 
file and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




